FILED
                            NOT FOR PUBLICATION                              SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50438

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00449-ODW

  v.
                                                 MEMORANDUM *
NAREK PAPIKIAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Otis D. Wright, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Narek Papikian appeals from the 87-month sentence imposed following his

guilty-plea conviction for possession of 15 or more unauthorized access devices, in

violation of 18 U.S.C. § 1029(a)(3), and aggravated identity theft, in violation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
18 U.S.C. § 1028A(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Papikian contends that the district court erred by failing to make factual

findings or to hold an evidentiary hearing on whether he was a victim of

sentencing entrapment. The record reflects that Papikian did not present this claim

to the district court and therefore this claim is forfeited. See United States v. Si,

343 F.3d 1116, 1128 (9th Cir. 2003).

      Papikian also contends that his sentence is substantively unreasonable

because his criminal history is overstated, the district court took into account his

prior arrests, his drug addiction and depression are mitigating factors not properly

accounted for, and the sentence is longer than necessary for someone with his

background. The within-Guidelines sentence is substantively reasonable in light of

the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                     11-50438